   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 1 of 8 PAGEID #: 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


In the Matter of the Criminal Complaint:

United States of America
         v.
Aaron D. MITCHELL

                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


I, Michael A. Harey, a Special Agent with the Federal Bureau of Investigation, Columbus
Resident Agency, being first duly sworn, hereby depose and state as follows:

        1.      I, SA Michael A. Harey (your affiant), make this affidavit in support of a criminal
complaint to arrest for violations of 18 U.S.C. §§ 2261A (2) Cyberstalking and 2422(b) Coercion
or Enticement of a Minor to Engage in Illegal Sexual Activity. Since this affidavit is being
submitted for the limited purpose of securing a criminal complaint and arrest warrant, your
affiant did not include each and every fact known concerning this investigation. Your affiant did
not withhold any information or evidence that would negate probable cause. Your affiant set
forth only the facts that are believed to be necessary to establish probable cause that Aaron D.
MITCHELL committed the violations listed above.

        2.      I am a Special Agent with the FBI assigned to the Cincinnati Division and I have
been a Special Agent since October 2008, having worked on counterterrorism investigations and
public corruption investigations as a Special Agent. I am currently assigned to the FBI Child
Exploitation Task Force, investigating matters involving the online exploitation of children and
child pornography. I have made arrests and have executed search warrants pertaining to these
types of investigations. Prior to becoming a Special Agent with the FBI, I served as a U.S.
Border Patrol Agent for approximately five years and a Federal Air Marshall for approximately
five years; having begun my federal law enforcement career in February 1998. While performing
my duties as a Special Agent, I have participated in various investigations involving computer-
related offenses and have executed numerous search warrants, including those involving searches
and seizures of computers, digital media, software, and electronically stored information. I have
received both formal and informal training in the detection and investigation of computer-related
offenses. As part of my duties as a Special Agent, I investigate criminal child exploitation and
child pornography violations, including the illegal production, distribution, transmission, receipt,
and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A.
   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 2 of 8 PAGEID #: 11




        3.      On or about September 22, 2019, the Knox County Sherriff's Office received a
complaint from VICTIM 1's mother and MITCHELL that VICTIM 1, an adult female born in
January of 2001 who had special needs, left the residence and did not return home. Later that
same day, the Knox County Sherriff's Office located VICTIM 1 at a male friend's house.
Deputies determined VICTIM 1 was not in distress, nor was she being held against her will.
VICTIM 1 told deputies that she did not have mental health issues, and wanted to remain with
her friend, since she was 18 years old. MITCHELL arrived at the friend's house, and deputies,
unaware at that time of any issues between VICTIM 1 and MITCHELL, recommended that
VICTIM 1 go home with MITCHELL. While VICTIM 1 was gathering her things to go with
MITCHELL, an argument ensued, and MITCHELL began to threaten VICTIM 1 and VICTIM
1's male friend, which caused deputies to warn MITCHELL of his behavior. At this time,
VICTIM 1 told deputies that she had received "dick pics" from MITCHELL on her phone, and
MITCHELL had requested "nudes" from her. VICTIM 1 further told deputies that MITCHELL
had anally raped VICTIM 1 when she was ten years old, and had also raped               VICTIM
2"), a minor female born in December of 2002, at the same time.

        4.      Eventually, deputies explained to VICTIM 1 that she did not have to leave with
MITCHELL, and they obtained a written statement from her specific to the aforementioned
allegations that MITCHELL was pressuring VICTIM 1 for sexual favors, sent VICTIM 1 "dick
pics," and raped VICTIM 1 and VICTIM 2 when VICTIM 1 was 10 years old. After VICTIM 1
was told she could remain with her male friend, MITCHELL began to threaten VICTIM 1 and
her male friend to the extent that deputies had to provide MITCHELL with an additional
warning. Specifically, VICTIM 1's male friend told deputies MITCHELL had threatened him
over Facebook saying that once officers left the scene, the male friend was going to die.
Deputies again warned MITCHELL to refrain from making threats and told MITCHELL to leave
the area. After MITCHELL left, deputies further questioned VICTIM 1 about the sexual abuse
she had alleged by MITCHELL. VICTIM 1 specified that MITCHELL had anally raped her on
one occasion when she was a minor, and that he had touched her breasts and inner thighs several
times when she was younger. In her written statement, VICTIM 1 further stated that she did not
feel safe around MITCHELL, and that she had informed her mother about the abuse, but her
mother did not believe her. VICTIM 1 provided her cellular phone to deputies upon their
request.

        5.      On or about October 7, 2019, VICTIM 1 was interviewed at the Children's
Advocacy Center (CAC) in Portage County, due to the allegations she made regarding
MITCHELL's sexual abuse of her. During the interview, VICTIM 1 initially only disclosed
recent activity between her and MITCHELL, stating that MITCHELL was blackmailing her.
When asked to elaborate, she indicated that if she did not send him nude photos of herself, he
would not take her anywhere or buy her anything. She also reiterated that MITCHELL had sent
her "dick pics" and had been begging her to "suck it." VICTIM 1 stated that she had obtained a
   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 3 of 8 PAGEID #: 12




phone in January for her 18th birthday, and that MITCHELL had been sending her sexual
messages since approximately March of 2019. One of the messages he sent her included a link
to the website pornhub. According to VICTIM 1, MITCHELL would also send VICTIM 1
messages saying he was going to come into her room in the middle of the night while VICTIM
1's mother was sleeping, or he would ask VICTIM 1 to come into his room while her mother was
gone. VICTIM 1 recalled a recent incident when MITCHELL "barged" into her room, causing
her to run out of the room out of fear.

        6.     On February 25, 2020, a forensic image was created of VICTIM 1's phone. A
subsequent review of the forensic image revealed text messages between VICTIM 1's phone
number and cellular telephone number 440-799-5138. Based on records provided by AT&T,
MITCHELL is the user of this particular cellular telephone number, having been active from
November 15, 2016 to approximately March 3, 2020, with a user address of 14565 Divelbiss
Road Mount Vernon, Ohio 43050. Agents immediately identified text communications between
MITCHELL and VICTIM 1, wherein MITCHELL was pressuring VICTIM 1 to provide sexual
favors, was withholding VICTIM 1's birth certificate and identification documents until sexual
favors were provided, was requesting nude images of VICTIM 1, was discussing his intent to
rape VICTIM 1 and was admonishing VICTIM 1 for turning off a location tracking application
subsequent to his request for sexual favors. Because of the emotional distress inflicted on
VICTIM 1 by MITCHELL, VICTIM 1 turned off the location tracking application on her phone
and ran away from home.

       7.      VICTIM 1’s phone revealed extensive communications from MITCHELL, the
majority of which were threatening, vulgar and sexual in nature. The time span of the
communications observed by agents occurred from on or about September 15, 2019, through on
or about September 23, 2019, which is the date when VICTIM 1 turned her phone over to Knox
County Sherriff’s Deputies. Over the course of the seven day period leading up to VICTIM 1
running away from home, there were approximately 1000 text messages between MITCHELL
and VICTIM 1 with the majority of the text messages coming from MITCHELL. Below are
excerpts of some of the communications observed by your affiant:

       8.    In the following communication on or around September 15, 2019, your affiant
believes MITCHELL sent VICTIM 1 a picture of his penis, based on his below request for
VICTIM 1 to “play” with his penis and his question to VICTIM 1 about receiving a “pic”:

          a. MITCHELL: “You gotta stop telling me your gonna play with my penis if your
             not ever going to I’m trying really hard not to force myself on your sexy ass.”
          b. MITCHELL: “So what’s up”
          c. MITCHELL: “You didn’t say anything about that pic.”
          d. VICTIM 1: “I didn’t get anything”
   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 4 of 8 PAGEID #: 13




        9.      In another explicit communication on September 15, 2019, MITCHELL wrote,
“So you should hook me up with a pic that body is smoking hot.” MITCHELL then said, “Well
if you don’t want to play with me I guess I’ll just go to bed.” On September 17, 2019, VICTIM
1 wrote, “We can leave around 4 tomorrow I swear I’ll suck ur dick I ain’t lying I just want you
to stop asking me so Saturday.” In response, MITCHELL wrote, “So you want me to stop
asking till Saturday.” VICTIM 1 responded, “Yes.” MITCHELL responded, “So your saying
you will do it on Saturday.” Later in the conversation, MITCHELL wrote, “Ok well remember
don’t be saying you will if you don’t plan to I’m really looking forward to this and I don’t wanna
have to make you do it.” VICTIM 1 responded, “Ok.”


         10.     Later on September 17, 2019, MITCHELL continued to pressure VICTIM 1
saying, “So I’m really having a hard time believing you I’m pretty sure your going to tell me no
or make some excuse Saturday.” VICTIM 1 responded saying, “I’m not gonna say no.” This led
to a torrent of text messages from MITCHELL, pressuring VICTIM 1 for sex. The following are
just a few of the text messages from MITCHELL during this particular conversation:

           a. “Y can’t we right now.”
           b. “I want to rape you in your sleep”
           c. “But you let me”
           d. “Well send me a promise vid of you playing with your pussy or give me a hand
              job.
           e. “Something you got me all creaming my pants.”
           f. “?”

        11.     Throughout the evening of September 17, 2019, MITCHELL began to coerce
VICTIM 1 to engage in sexual activity with him saying, “Well don’t count on me taking you
anywhere tomorrow and stop telling me your going to do that if you have no plans on coming
through with it.” VICTIM 1 replied, “Im going to suck your dick Saturday. Also I’m trying to
sleep.” MITCHELL replied, “Ok but y Saturday and not like in the morning.” VICTIM 1
replied, “Bc I don’t have school on that day.” MITCHELL then wrote, “I’m like super horny I
won’t be long.” VICTIM 1 responded, “Let me sleep. Please.” MITCHELL then wrote, “So
you can always brush your teeth after.” After other messages were exchanged, MITCHELL
eventually wrote, “Send me some pics I can rub off too so I’m not in the bathroom forever.”
VICTIM 1 replied, “I said let me sleep if you keep talking about this I’m not sucking your dick.”
When VICTIM 1 again insisted that MITCHELL wait until Saturday, MITCHELL wrote, “I
need something other than your word if you want a ride tomorrow.”


       12.     Over the course of the next several days, MITCHELL continued to send text
messages pressuring VICTIM 1 for sex. On September 19, 2019, VICTIM 1 indicated she
wanted her identification and birth certificate from MITCHELL so she could get a job.
MITCHELL seized on this opportunity, using VICTIM 1’s identification and birth certificate as
leverage in exchange for sex. VICTIM 1 wrote, “I’m really upset that I don’t have my id.”
MITCHELL replied, “Show me how bad you want it.” VICTIM 1 asked, “Can I just send you
    Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 5 of 8 PAGEID #: 14




nudes?” MITCHELL wrote, “How about a handjob.” VICTIM 1 stated, “I don’t know what that
is.” MITCHELL clarified, “You rub on it.” VICTIM 1 asked, “On what?” MITCHELL
responded, “My dick. You play with it.” VICTIM 1 responded, “All I want is you to pick me up
at the school at 2:30 I can get my ID faster.” MITCHELL responded, “Or a bent over pic of your
butt.” MITCHELL continued to pressure VICTIM 1 for sex acts and nude pictures. Eventually,
VICTIM 1 relented and sent MITCHELL a picture of her vagina. MITCHELL wrote, “Oh god I
want to eat it.” He then asked, “Can I lick it.” Still trying to get her identification, VICTIM 1
wrote, “Can you answer my question now.” When MITCHELL continued to pressure VICTIM
1 for sex, VICTIM 1 wrote, “I JUST WANT MY ID GOD DAMMIT.” The full content of this
portion of the conversations indicates that MITCHELL was withholding access to transportation
to VICTIM 1’s school and work and to VICTIM 1’s identification documents in exchange for
sexual activity that VICTIM 1 was attempting to resist.


         13.    In a September 21, 2019, text message sent from MITCHELL to VICTIM 1,
MITCHELL wrote, “Would be mad at me If played with you while you sleep like my old friend
used to?” Your affiant believes this text message is a reference to prior unwanted sexual assaults
committed by MITCHELL on VICTIM 1 when she was a child, suggesting that MITCHELL did,
in fact, sexually abuse VICTIM 1 as a small child, as VICTIM 1 alleged.


         14.    Leading up to VICTIM 1 running away from home on September 22, 2019,
MITCHELL began to admonish VICTIM 1 for turning off her “3601” application after
MITCHELL dropped VICTIM 1 off at a water park. In messages earlier in that week, VICTIM
1 had indicated that she wanted MITCHELL to drop her off at the water park so she could walk
to a friend’s house to hang out. MITCHELL accused VICTIM 1 of planning to have a
boyfriend pick her up from the friend’s house, and threatened not to take VICTIM 1 to the water
park unless she engaged in sexual activity with him. On the morning of September 21, 2019,
MITCHELL sent VICTIM 1 numerous messages about sexual activity, including the following:

            a. “Man I thought you were going to be so happy I found it [VICTIM 1’s birth
               certificate] you was going to suck on it
            b. So what up beautiful we gonna play
            c. You going let me see you in them new pantys
            d. Ignoring me again i see I’m not that special
            e. Sorry I just can’t wait to get that pussy on my lips

1
  According to Life 360: The Life360 app uses state-of-the-art GPS location technology to report the real-
time whereabouts of those that have accepted your invitation to join your circle and share their location.
Simply install the Life360 Family Locator app on your phone, and invite your family. Once registered,
each member appears as a unique icon on the navigational map so you’ll know exactly where they are. No
need to send annoying “Where are your?” or “What’s your ETA?” texts, the Life360 Family Locator puts
this information at your fingertips. And to make life super easy, we send you alerts the moment your
family arrives at an appointed location!
   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 6 of 8 PAGEID #: 15




           f. I bet that ass will be smoking

        15.     Further text messages that day indicate that MITCHELL took VICTIM 1 to the
water park that afternoon, and that she thereafter turned off her 360 application so that
MITCHELL could not determine her location. Based on the nature of the text messages before
and after VICTIM 1 turned off her 360 application, your affiant believes VICTIM 1 reached a
level of such emotional distress due to the sexual text messages that MITCHELL had
continuously sent her, she turned off the 360 application on her phone and ran away. After this
occurred, MITCHELL sent VICTIM 1 hundreds of text messages either trying to get VICTIM 1
to respond, or demanding that she turn on her 360 application or tell him where she was located.
At one point, while MITCHELL was telling VICTIM 1 to turn on the 360 application, she wrote,
“Stop texting me!!!” and “I’m about to not let you fuck me.” Later VICTIM 1 wrote, “I’m about
to kill my self I’m getting ducking pisser.” Your affiant believes MITCHELL had been using
the 360 application to keep track of VICTIM 1, in order to regularly harass her and find
opportunities to engage in sex with VICTIM 1 prior to her disappearance. The written statement
that VICTIM 1 provided to Knox County Deputies further evidences the mental distress that this
harassment caused her, as she wrote “I can’t stop thinking about all the shit he has been doing to
me. [MITCHELL] has been sending me dick picks, he has been asking me to fuck him and been
asking me to send him a pussy pic. I don’t feel safe around him; alone with him.”


        16.    On March 16, 2020, Agents executed a Search Warrant on MITCHELL’s
residence, located at 14565 Divelbiss Road Mount Vernon, Ohio 43050. While the Search
Warrant was on-going, Agents conducted a non-custodial interview of MITCHELL, during
which time MITCHELL waived his rights and agreed to be interviewed. MITCHELL admitted
he sent text messages to VICTIM 1, claiming that since she turned 18, VICTIM 1 had been
talking to a bunch of guys, and if she was going to have sex, it should be with him. MITCHELL
admitted he was withholding VICTIM 1’s birth certificate, and, when he was shown the text
message exchange regarding VICTIM 1’s birth certificate that is detailed above, MITCHELL
admitted he did engage in that conversation via text message.


       17.    MITCHELL additionally admitted that he had sent a text message to VICTIM 2,
   17- year-old            indicating he wanted to “eat her pussy.” MITCHELL said
VICTIM 2 was depressed and was cutting and he just wanted her to know he thought she was
“Amazing.”


     18.     While conducting the search warrant on 14565 Divelbiss Road, Agents identified
VICTIM 2’s cellular telephone. In an effort to corroborate MITCHELL’s admission that he sent
VICTIM 2 the text message described above, in which he indicated he wanted to provide
VICTIM 2 oral sex, agents identified a communication from MITCHELL to VICTIM 2
   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 7 of 8 PAGEID #: 16




occurring on or about March 2, 2020. The following is a screen capture your affiant took of the
text message conversation on VICTIM 2’s cellular phone between MITCHELL and VICTIM 2,
in which MITCHELL sent VICTIM 2 a text message at 11:31pm regarding oral sex:




       19.    Within the afore-referenced text message, your affiant believes the comment “I
know you got mad the last time I tried” indicates that MITCHELL attempted to coerce and/or
entice VICTIM 2 into engaging in sexual activity with him on at least one occasion prior to this
March 2, 2020 occasion, and that the previous attempt was unwanted by VICTIM 2.


       20.      VICTIM 2 was interviewed by law enforcement at the time the search warrant
was executed. She denied that MITCHELL had engaged in sexual activity with her. VICTIM 2
stated that she was “in love” with MITCHELL, but then corrected herself to say that she loved
him


       21.      The sexual activity that MITCHELL sought to engage in with VICTIM 2 would
constitute a violation of Ohio Revised Code section 2907.03 – sexual battery – which prohibits
   Case: 2:20-mj-00205-CMV Doc #: 1-2 Filed: 03/16/20 Page: 8 of 8 PAGEID #: 17




any person from engaging in sexual conduct with another person, if the offender is the natural,
adoptive, or step-parent of the other person.


       22.     Based upon the foregoing, your affiant submits that there is probable cause to
believe that Aaron D. MITCHELL has committed the violations of 18 U.S.C. §§ 2261A (2)
Cyberstalking and 18 U.S.C. §§ 2422(b) Coercion or Enticement of a Minor to Engage in Illegal
Sexual Activity. Therefore, your affiant respectfully requests this court issue a criminal
complaint and arrest warrant.




                                             ____________________________
                                             Michael A. Harey
                                             Special Agent
                                             Federal Bureau of Investigation



Sworn to and subscribed before me this _____ day of March 2020.

____________________________
Chelsey M. Vascura
United States Magistrate Judge
United States District Court
Southern District of Ohio
